Citation Nr: 1230630	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from November 27, 2007?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


REMAND

In July 2008, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation effective November 27, 2007.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.

In his July 2009 VA Form 9, the Veteran indicated that he wanted a travel board hearing or a videoconference hearing.  

On review, there is no indication that the Veteran was ever scheduled for a hearing.  In September 2012, the representative submitted a motion to remand for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing or videoconference hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


